Exhibit 10.1
McJunkin Red Man Holding Corporation
Director Compensation Plan
Effective as of November 10, 2011
This Director Compensation Plan (this “Plan”) of McJunkin Red Man Holding
Corporation, a Delaware corporation (the “Company”), summarizes the compensation
for non-employee directors of the Company. The compensation that this Plan
provides shall replace any prior compensation arrangements with non-employee
directors prior to the effective date of this Plan. Any Participant’s acceptance
of compensation under this Plan shall be deemed as the Participant’s acceptance
of this Plan’s modification to those prior arrangements.

  1.   Definitions, Administration and Construction

  (a)   The following capitalized terms used in this Plan shall have the
following meanings given to each of them in this Section 1(a):

      “Annual Governance Cycle” means the period from the Board meeting
immediately following the Company’s Annual Meeting of Stockholders until the
next such meeting the following year, except that prior to an initial public
offering of the Common Stock, the Annual Governance Cycle shall be from January
1 until December 31 of each year. The Compensation Committee may make pro-rata
arrangements for the equity grants that this Plan provides to Participants to
take into account a change in the Annual Governance Cycle from a calendar year
to a different period based upon the date of the Company’s Annual Meeting of
Stockholders, it being the intent that the Company would not pay Participants
twice for any overlapping periods.         “Board” means the Board of Directors
of the Company;         “Committee” means a committee of the Board;        
“Common Stock” means Company Common Stock, $.01 par value per share;        
“Compensation Committee” means the Compensation Committee of the Board;        
“Equity Plan” means the Company’s 2007 Stock Option Plan and 2007 Restricted
Stock Plan or, in each case, any successor plan, including any long term
incentive or equity plan that may allow for the issuance of other forms of
equity awards;         “Goldman Participants” are Participants who are employees
of Goldman Sachs & Co. and its affiliates while Goldman Sachs & Co. and its
affiliates own an equity interest in the Company;         “Participant” means a
director of the Company who is not an employee of the Company; and        
“Secretary” means the Secretary of the Company.

  (b)   The Compensation Committee shall administer this Plan. The Compensation
Committee may adopt rules for the administration of this Plan as it may deem
necessary or advisable. The Compensation Committee shall administer this Plan in
accordance with Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), for deferrals made after December 31,

 



--------------------------------------------------------------------------------



 



    2004. The Compensation Committee has full and absolute discretion in the
exercise of each and every aspect of the rights, power, authority and duties
retained or granted it under this Plan, including the authority to determine all
facts, to interpret this Plan, to apply the terms of this Plan to the facts
determined, to make decisions based upon those facts and to make any and all
other decisions required of it by this Plan, such as the right to benefits, the
correct amount and form of benefits, the determination of any appeal, the review
and correction of the actions of any prior administrative committee, and the
other rights, powers, authority and duties specified in this paragraph and
elsewhere in this Plan. Notwithstanding any provision of law, or any explicit or
implicit provision of this document, any action taken, or finding,
interpretation, ruling or decision made by the Compensation Committee in the
exercise of any of its rights, powers, authority or duties under this Plan shall
be final and conclusive as to all parties, including without limitation all
Participants, former Participants and beneficiaries, regardless of whether the
Compensation Committee or one or more of its members may have an actual or
potential conflict of interest with respect to the subject matter of the action,
finding, interpretation, ruling or decision. No final action, finding,
interpretation, ruling or decision of the Compensation Committee shall be
subject to de novo review in any judicial proceeding. No final action, finding,
interpretation, ruling or decision of the Compensation Committee may be set
aside unless it is held to have been arbitrary and capricious by a final
judgment of a court having jurisdiction with respect to the issue.     (c)  
Except as expressly stated to the contrary, references in this Plan to
“including” mean “including, without limitation” and to “persons” mean natural
persons and legal entities.

  2.   Retainers.

  (a)   From time to time, the Board (or at its direction, the Compensation
Committee) may set retainers for Participants for their service as a member of
the Board or one or more of its Committees. Retainers for a Participant,
including those for Committee chairs, may vary from those of other Participants.
The current retainers for Participants are listed on Exhibit A.     (b)   Annual
retainers are intended to compensate Participants for each Annual Governance
Cycle. A Participant who joins the Board during an Annual Governance Cycle shall
receive annual retainers that are pro-rated based on the number of whole or
partial months of an Annual Governance Cycle in which the Participant first
serves.     (c)   The Company shall pay to each Participant annual retainers in
cash in four quarterly installments for service in the prior quarter. The
Company shall pay each installment to the Participant on the first business day
of the first month of each quarter.

  3.   Meeting Fees.

  (a)   From time to time, the Board (or at its direction, the Compensation
Committee) may set meeting fees for Participants for their attendance at
meetings of the Board or one or more of its Committees. The amount of the
meeting fees for a Participant, including those for Committee chairs, may vary
from those of other Participants. The current meeting fees for Participants are
listed on Exhibit A.     (b)   The meeting fees shall be accrued upon the
Participant’s attendance at the applicable meeting and payable on the first
business day of the first month of the quarter following the meeting.     (c)  
Meeting fees shall be paid in cash.

 



--------------------------------------------------------------------------------



 



4.   Equity Grants.

From time to time, the Board (or at its direction, the Compensation Committee)
may make grants of Common Stock or Common Stock derivatives (such as stock
options or restricted stock awards) to Participants as compensation for their
service on the Board with such terms and conditions as are stated in the grant.
The grant shall be made pursuant to this Plan and the terms of the Equity Plan.
The current equity grants are summarized on Exhibit A.

5.   Expenses

Upon submission of appropriate receipts, invoices or vouchers as the Company may
reasonably require, the Company shall reimburse each Participant for all
reasonable out-of-pocket expenses that the Participant may incur in connection
with the Participant’s performance of the Participant’s duties as a director.
With respect to travel arrangements to Board functions, the Company will either
reimburse first class air travel or reimburse private air travel at the rate of
first class board travel that the Participant would have utilized but for the
private air travel. With respect to hotel accommodations for Board functions,
the Company will either reimburse the Participant for hotels that the Company
arranges or, if the Participant does not utilize these hotels, at the rate that
these hotels are charging the Company.

6.   Goldman Participants

The Goldman Participants have informed the Company that, pursuant to Goldman
Sachs’ policies, Goldman Participants may not receive individual compensation
for service on the Board. Therefore, the Company shall pay the Goldman
Participants the compensation pursuant to this Plan as custodian for the
appropriate affiliates of Goldman Sachs & Co.

7.   General

  (a)   None of this Plan, the Equity Plan, the grant of any award under this
Plan or the Equity Plan or any other action taken pursuant to this Plan or the
Equity Plan shall constitute or be evidence of any agreement or understanding,
express or implied, that the Company will retain a Participant for any period of
time or at any particular rate or amount of compensation.     (b)   Except by
the laws of decent and distribution in the event of a Participant’s death, the
rights and benefits of this Plan may not be assigned or otherwise transferred. A
Participant shall cease to be a Participant under this Plan upon the
Participant’s termination of his or her directorship with the Company whether by
death, disability, retirement, resignation or removal.     (c)   Any notice to
the Company that this Plan requires shall be in writing, addressed to the
Secretary and be effective when the Secretary receives the notice.     (d)  
This Plan and any determination or action taken respecting this Plan shall be
governed by and construed in accordance with the laws of the State of Delaware,
without reference to its law of conflicts of law.

 



--------------------------------------------------------------------------------



 



Exhibit A
Board Retainers as of November 10, 2011
Annual Board retainer = $80,000
Equity grants as of November 10, 2011
Stock options or restricted stock to be granted at the discretion of the Board
of Directors.

 